STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 25, 2016
              Plaintiff-Appellee,

v                                                                  No. 323915
                                                                   Wayne Circuit Court
GEORGE DEANDRE LEDBETTER,                                          LC No. 14-001091-FC

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and SAWYER and STEPHENS, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of armed robbery, MCL 750.529,
carjacking, MCL 750.529a, and receiving and concealing a stolen motor vehicle, MCL
750.535(7). Defendant was sentenced to 85 to 180 months’ imprisonment for the armed robbery
and carjacking convictions, and one to five years’ imprisonment for the receiving and concealing
stolen property conviction. We affirm.

         This case arises from a carjacking that took place in Detroit. At trial, Terence Jones
testified on behalf of the defense, corroborating defendant’s story that a woman was the actual
carjacker. Defendant argues that he was denied a fair trial when the trial court allowed Jones to
be impeached by a prior conviction of second-degree home invasion. We disagree.

        The trial court has discretion regarding the admissibility of prior convictions for
impeachment purposes. People v Meshell, 265 Mich. App. 616, 634; 696 NW2d 754 (2005).
Preserved evidentiary issues are reviewed for an abuse of discretion. People v Orr, 275 Mich
App 587, 588; 739 NW2d 385 (2007). An abuse of discretion occurs when the trial court
chooses an outcome that is “outside the range of reasonable and principled outcomes.” Id. at
588-589. “A trial court's decision on a close evidentiary question generally cannot be an abuse
of discretion.” Meshell, 265 Mich. App. at 637. Preliminary questions of law regarding
admissibility of evidence are reviewed de novo. People v Duenaz, 306 Mich. App. 85, 90; 854
NW2d 531 (2014). An error in the admission of evidence does not warrant reversal unless it is
more probable than not that the error was outcome determinative. Id. at 105. The error is
presumed to be harmless, and the defendant bears the burden of demonstrating that the error
resulted in a miscarriage of justice. People v Snyder (After Remand), 301 Mich. App. 99, 111;
835 NW2d 608 (2013).


                                               -1-
        To be admissible under MRE 609(a)(2), where the relevant prior conviction was for a
felony theft crime, the prior offense must be of “significant probative value on the issue of the
witness’s credibility.” Snyder, 301 Mich. App. at 107-108 (quotation marks omitted). If, “in light
of its nature and vintage,” the prior offense is significantly probative of veracity, it “should be
admitted. If not, it should be excluded.” People v Allen, 429 Mich. 558, 608; 420 NW2d 499
(1988), amended sub nom People v Pedrin, 429 Mich. 1216 (1988). The judge is also to consider
the age of the conviction, noting that, “as a general matter, the older a conviction, the less
probative it is.” Snyder, 301 Mich. App. at 106.

        When the trial judge made his ruling, he stated, “I would find that the home invasion
second degree has significant probative value on the issue of credibility because it involves going
into other people’s houses without permission for the purpose of stealing from their homes and it
fits within the requirements of the rule.” The judge further noted, “It’s not like simply taking a
candy bar from a store. It’s considered a crime against a person I suppose as opposed to simply a
property crime.”

        Generally, “[t]heft crimes are minimally probative on the issue of credibility.” Meshell,
265 Mich. App. at 635. Breaking and entering with intent to commit larceny is a theft crime that
is only “moderately probative of veracity.” Allen, 429 Mich. at 610-611. Given that there was
nothing unusual about Jones’s crime that would increase its probative value beyond the normal
assessment, Jones’s crime was likely only minimally or moderately probative of his veracity.
See Allen, 429 Mich. at 610-611; Meshell, 265 Mich. App. at 635. Furthermore, Jones’s
conviction was 10 years old at the time of trial, which served to decrease its probative value. See
Snyder, 301 Mich. App. at 106. Because Jones’s prior conviction was likely not significantly
probative of veracity, it should have been excluded. See id. at 107-108.

         However, even if the trial court erred when it admitted evidence of Jones’s prior
conviction, defendant has not established that the admission of the prior conviction was
outcome-determinative error that warrants reversal. See Duenaz, 306 Mich. App. at 105. The
prosecution’s case against defendant was strong. There is little reason to believe that, even with
the full benefit of Jones’s testimony, defendant would not have been convicted. Sukhpreet
Multani, the victim, gave consistent, believable testimony free from any obvious inconsistencies.
Multani was able to immediately identify defendant in a lineup of five people and repeatedly
noted that he was totally confident that defendant was the man who carjacked him. Multani
remembered that the carjacker was wearing Cartier glasses, and defendant was wearing Cartier
glasses when he was apprehended a few weeks later. Defendant was found driving the stolen
car, and defendant admitted to being at the scene. Defendant gave somewhat implausible
testimony that he went so far as to open the door of Multani’s car and lean in before changing his
mind and exiting the car. Defendant admitted that he lied to Officer Nelson Robinson, a Detroit
police officer, about who was present at the scene, who was responsible for the robbery, and
whether Multani’s vehicle hit his own vehicle. Until trial, defendant had never told anyone that
the actual carjacker was a woman named “Cookie.” Jones’s testimony somewhat conflicted with
defendant’s testimony because Jones indicated the incident occurred on January 5, 2014, and
defendant indicated the incident occurred on January 3, 2014. Furthermore, Jones testified that
he was on his way to work on Sunday, January 5, 2014, when the incident occurred, but also
testified that he does not work on Sundays. Finally, the admission of Jones’s prior home


                                                -2-
invasion conviction did not somehow prevent the jury from hearing and considering his
testimony; at most, it slightly impacted the weight the jury gave to Jones’s testimony.

        The evidence against defendant was strong, and the defense case was weak. Defendant
has failed to demonstrate that any error likely affected the outcome of the trial court proceedings.
Duenaz, 306 Mich. App. at 105. Therefore, the admission of Jones’s prior conviction did not
deprive defendant of his right to a fair trial. See Snyder, 301 Mich. App. at 111.

       Affirmed.



                                                             /s/ Amy Ronayne Krause
                                                             /s/ David H. Sawyer
                                                             /s/ Cynthia Diane Stephens




                                                -3-